ICJ_067_GulfOfMaine_CAN_USA_1984-03-30_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION
DE LA FRONTIERE MARITIME
DANS LA REGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 30 MARS 1984
NOMINATION D’EXPERT

1984

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 30 MARCH 1984

APPOINTMENT OF EXPERT
Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
nomination d’expert, ordonnance du 30 mars 1984, C.I.J. Recueil 1984,
p. 165.

Official citation :
Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Appointment of Expert, Order of 30 March 1984, I.C.J. Reports 1984,
p. 165.

 

N° de vente : 498
Sales number

 

 

 
165

INTERNATIONAL COURT OF JUSTICE

YEAR 1984 1984
. 30 March
General List
30 March 1984 No. 67

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY IN
THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER

APPOINTMENT OF EXPERT

Present : Judge AGO, President of the Chamber; Judges Gros,

MOSLER, SCHWEBEL ; Judge ad hoc COHEN; Registrar TORRES BER-
NARDEZ.

The Chamber of the International Court of Justice formed to deal with
the case concerning delimitation of the maritime boundary in the Gulf of
Maine area,

Composed as above,

After deliberation,

Having regard to Articles 48 and 50 of the Statute of the Court,
Having regard to Article II of the Special Agreement between the

Government of Canada and the Government of the United States of
America signed on 29 March 1979, and notified to the Court on 25 No-
vember 1981, for the submission to a chamber of the Court the delimitation
of the maritime boundary in the Gulf of Maine area, which provides as
follows :

“1. The Chamber is requested to decide, in accordance with the
principles and rules of international law applicable in the matter as
between the Parties, the following question :
GULF OF MAINE (ORDER 30 III 84) 166

What is the course of the single maritime boundary that divides
the continental shelf and fisheries zones of Canada and the United
States of America from a point in latitude 44° 11’ 12” N, longitude
67° 16’ 46” W toa point to be determined by the Chamber within an
area bounded by straight lines connecting the following sets of
geographic coordinates : latitude 40° N, longitude 67° W ; latitude
40° N, longitude 65° W ; latitude 42° N, longitude 65° W ?

2. The Chamber is requested to describe the course of the maritime
boundary in terms of geodetic lines connecting geographic coordi-
nates of points. The Chamber is also requested, for illustrative pur-
poses only, to depict the course of the boundary on Canadian Hydro-
graphic Service Chart No. 4003 and United States National Ocean
Survey Chart No. 13006, in accordance with Article IV.

3. The Parties shall request the Chamber to appoint a technical
expert nominated jointly by the Parties to assist it in respect of
technical matters and, in particular, in preparing the description of
the maritime boundary and the charts referred to in paragraph 2. The
Registrar is requested to provide the expert with copies of each Party’s
pleadings when such pleadings are communicated to the other Party.
The expert shall be present at the oral proceedings and shall be
available for such consultations with the Chamber as it may deem
necessary for the purposes of this Article.

4. The Parties shall accept as final and binding upon them the
decision of the Chamber rendered pursuant to this Article ” ;

Whereas by a joint letter dated 12 October 1983 the Agents of the
Parties, after referring to Article IT, paragraph 3, of the Special Agreement,
requested the appointment of Peter Bryan Beazley, a Commander (retired)
in Her Britannic Majesty’s Navy, as the technical expert contemplated by
the said Article II,

Makes the following Order :

1. Commander Peter Bryan Beazley is hereby appointed as technical
expert to assist the Chamber in respect of technical matters and, in par-
ticular, in preparing the description of the maritime boundary and the
charts referred to in Article iJ, paragraph 2, of the Special Agreement.

2. Before taking up his duties the technical expert shall make the fol-
lowing solemn declaration before the Chamber :

“I solemnly declare, upon my honour and conscience, that I will
perform my duties as technical expert honourably and faithfully,
impartially and conscientiously and will refrain from divulging or

5
GULF OF MAINE (ORDER 30 III 84) 167

using, outside the Chamber of the Court, any documents or informa-
tion of a confidential character which may come to my knowledge in
the course of the performance of my task.”

3. The Registrar shall place the pleadings and annexed documents in
the case at the disposal of the technical expert, who shall treat them as
confidential so long as they have not been made available to the public in
accordance with Article 53, paragraph 2, of the Rules of Court.

4. The technical expert shall be present at the oral proceedings in the
case. He shall further be available for such consultations with the Chamber
as it may deem necessary.

Done in French and English, the French text being authoritative, at the
Peace Palace, The Hague, this thirtieth day of March one thousand nine
hundred and eighty-four, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of Canada and the Government of the United States of America respec-
tively.

(Signed) Roberto AGo,
President of the Chamber.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
